Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133887(50)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  BUDGET RENT-A-CAR SYSTEM, INC.,
           Plaintiff-Appellee,
                                                                   SC: 133887
  v                                                                COA: 271703
                                                                   Wayne CC: 05-501303-NI
  CITY OF DETROIT and DETROIT POLICE
  DEPARTMENT,
             Defendants-Appellants.
  _______________________________________

                On order of the Chief Justice, the motion by defendants-appellants for
  extension of time for filing their brief and appendix is considered and it is GRANTED IN
  PART ONLY. The time for filing by defendants-appellants is extended to August 4,
  2008.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2008                       _________________________________________
                                                                              Clerk